Citation Nr: 0914041	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss, and if so, whether a grant of service connection is 
warranted.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 until 
December 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at a February 2009 hearing 
before the undersigned.  A transcript of that proceeding is 
of record.  Moreover, at that time, additional evidence was 
submitted with a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.


FINDINGS OF FACT

1. In an unappealed April 1991 rating decision, the RO denied 
service connection for bilateral hearing loss.

2.  Evidence added to the record since April 1991 relates to 
an unestablished fact necessary to substantiate the claim.

3. The Veteran was exposed to noise and rapid pressure 
changes while in active service.

4. The Veteran currently suffers from a left ear hearing loss 
disability for VA compensation purposes.

5. Competent medical evidence of record indicates a causal 
relationship between in-service exposures and the Veteran's 
current left ear hearing loss.
 
6. The competent evidence does not demonstrate impaired 
hearing in the right ear hearing loss for VA compensation 
purposes.

7. The competent evidence demonstrates a current tinnitus 
disability.

8.  The Competent medical evidence of record does not 
indicate a causal relationship between the Veteran's current 
tinnitus and active service.


CONCLUSIONS OF LAW

1. The April 1991 rating decision denying claim of service 
connection for bilateral hearing loss became final. 38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2. Evidence received since the April 1991 rating decision 
denying service connection for bilateral hearing loss is new 
and material; the Veteran's claim is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2008).

3. A right ear hearing loss disability was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

4. A left ear hearing loss disability was incurred in active 
service.. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2008).

5. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.307, 
3.309. 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal, and also informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Moreover the letter also contained an explanation of the 
Veteran's burden to present new and material evidence in 
order to reopen his claim of service connection for bilateral 
hearing loss, and provided the basis for the prior final 
denial.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, it is noted that VA contacted the Social Security 
Administration (SSA) to obtain any evidence they might have 
relating to a disability determination of the Veteran.  The 
claims file contains a response from SSA received in August 
2007 indicating that they had no records pertaining to the 
Veteran on file.

Further regarding the duty to assist, the claims file 
contains the Veteran's service treatment records, as well as 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claims are of record, including testimony provided at 
a February 2009 hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

New and Material Evidence

In cases where a final action by VA has disallowed a claim, 
the claim may be reopened where new and material evidence has 
been presented or secured.  See, 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The initial question before the Board is whether new and 
material evidence has been received.  As noted earlier, the 
RO declined to reopen the Veteran's claim for service 
connection for hearing loss in its May 2007 rating decision; 
the decision on appeal.  The RO then considered the issue on 
the merits in the January 2008 statement of the case.  In any 
event, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board and before considering 
the underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See, 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Additionally, service connection for a chronic disease such 
as organic disease of the nervous system may be granted if 
manifest to a compensable degree within one year of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Under VA regulations, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008).  Moreover, it is noted that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).



Analysis

New and Material Evidence

The RO first considered and denied the Veteran's claim of 
entitlement to service connection for hearing loss in April 
1991.  The Veteran did not appeal that determination in a 
timely manner the decision became final.  In December 2006, 
the Veteran submitted a statement requesting to reopen his 
hearing loss claim and in May 2007 the RO issued a rating 
decision denying that request to reopen.  The Veteran 
appealed from that denial in a notice of disagreement dated 
July 2007.  The issue was perfected with the submission of a 
VA Form 9 in February 2008, and the issue is presently before 
the Board.

As stated above, the RO's April 1991 rating decision is the 
last final determination of record with respect to the 
Veteran's hearing loss claim.  The pertinent evidence 
associated with the claims file at the time of that decision 
included service treatment records, as well as the Veteran's 
enlistment examination, and a VA examination dated March 
1991.  The service treatment records revealed complaints of 
diminished hearing capacity associated with an upper 
respiratory infection (URI) beginning in February 1990.  
Service treatment records indicated the Veteran's URI 
resolved and hearing had returned to normal levels prior to 
separation.  Following discharge, audiometric findings were 
clinically normal at an April 1991 VA examination.

Based on the above evidence, the RO in March 1991 determined 
that the in-service complaints of hearing loss were 
indicative of a transitory condition that resolved without 
chronic residuals.  Because there was no evidence of current 
hearing loss disability, the claim was denied.  

Evidence added to the record since the time of the last final 
denial in March 1991 includes two statement written by 
audiologist E.W. regarding the Veteran's hearing loss.  In 
these letters, both dated in September 2007, E.W. indicated 
that he was able to review the Veteran's service treatment 
records.  Upon such review, he concluded that the Veteran's 
hearing impairment may have been due to rapid changes in air 
pressure while in service.  Additionally, in March 2007 the 
Veteran underwent a VA examination, including audiometric 
testing which revealed hearing levels indicating a current 
disability in the left ear consistent with the provisions of 
38 C.F.R. § 3.385.  While impaired hearing for VA 
compensation purposes was not shown with respect to the right 
ear, the March 2007 VA examination did show  lessened 
auditory acuity as to the right ear, as compared to the 
earlier VA examination in April 1991 of record at the time of 
the last final decision.

The evidence detailed above was not previously before agency 
decision makers. Moreover, it is not cumulative or redundant 
of evidence already associated with the claims file. 
Accordingly, such evidence is found to be new under 38 C.F.R. 
§ 3.156(a). Furthermore, such evidence demonstrates current 
hearing loss in the left ear, and decreased auditory acuity 
of the right ear, and further contains an opinion of etiology 
regarding such hearing loss.  Therefore, such evidence 
relates to unestablished facts necessary to substantiate the 
claim. Consequently, the evidence is also material under 38 
C.F.R. § 3.156(a).  Both requirements having been satisfied, 
the claim of entitlement to service connection for hearing 
loss is hereby reopened.   Moreover, because the RO addressed 
the underlying service connection issue in a January 2008 
statement of the case, the Board may proceed with appellate 
consideration of such issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The merits of the 
appeal will be further addressed below.

Service Connection for Hearing Loss

In the present case, the Veteran contends to be suffering 
from bilateral hearing loss due to noise and other 
environmental exposure during active service.  Specifically, 
he stated at his February 2009 hearing that hearing loss 
began while still in the Navy.  He believed such hearing loss 
was a result of working in close proximity to loud machinery, 
as well as being subjected to sudden pressure changes while 
onboard submarines during rapid surfacing tests. 

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect that the 
Veteran first reported having "muffled" hearing in his left 
ear since about January 1990 with inconsistent symptoms of 
"popping and clicking" and some indication of eustachian 
tube dysfunction.  The Veteran stated at the time that he 
first noticed these symptoms concurrently with a cold lasting 
3-4 weeks.

On the authorized audiological evaluation in March 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
30
45
30
20
30

The remaining service treatment records do not show 
complaints or treatment referable to the ears.  The Veteran 
had a Medical Board Evaluation on an unrelated knee disorder 
and was discharged without a general separation examination.  

With regard to the Veteran's contentions of in-service noise 
exposure, a review of his occupational history, as indicated 
in a Medical Surveillance Questionnaire associated with the 
service treatment records, reveals that between December 1986 
and August 1989, the Veteran served as duty engineer aboard 
the USS Waterford.  Additionally, a letter dated July 2007 
from fellow serviceman L.R. indicates that he served with the 
Veteran for two years and that during that time they worked 
in close proximity to heavy, loud machinery.  Because the 
above information is found to be consistent with the facts 
and circumstances of the Veteran's service, the Board 
concedes that the Veteran was exposed to noise during active 
service.  38 U.S.C.A. § 1154(a). 

Having determined that the Veteran was exposed to noise, the 
question for consideration is whether such exposure resulted 
in a chronic hearing loss disability.  

Following separation from active service in 1990, the Veteran 
underwent a VA audiological evaluation in April 1991.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
0
5
LEFT
15
15
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

In March 2007 the Veteran also underwent an audiological 
evaluation at a VA clinic which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
20
20
15
15
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.

Although the Veteran's auditory thresholds do not rise to the 
level of a disability under VA regulations, the Board 
recognizes that his diminished speech recognition ability in 
the left ear does, 38 C.F.R. § 3.385 (2008).  Hence the Board 
accepts that the Veteran has a currently diagnosed left ear 
hear loss disability.  However, audiological evaluation 
clearly demonstrates that the Veteran's right ear hearing 
loss does not rise to the level of a disability for VA 
compensation purposes.  Because he has no hearing loss 
disability of the right ear, a claim for service connection 
cannot be granted with respect to that ear.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Having established that the Veteran has a currently diagnosed 
disability of the left ear, the Board will now consider 
whether the medical evidence of record establishes a nexus 
between the in-service noise exposure and the current left 
ear hearing loss.

In this case, post-service medical records confirm that the 
Veteran's left ear hearing loss is causally related to 
service.  Specifically, in November 2006 the Veteran was 
given an audiological consult at a VA clinic.  At that time, 
the audiologist indicated that the Veteran's hearing loss 
amounted to a severe self-perceived handicap and that the 
loss was as likely as not due to military service.  
Additionally, letters from the Veteran's private physician in 
September 2007 support a finding of service connection here.  
That doctor noted in-service audiometric testing in February 
1990 and March 1990 showing significant decrease in auditory 
acuity in the left ear.  He found that such results were 
consistent with conductive type hearing loss.  He then 
acknowledged that improvement was demonstrated in an April 
1990 hearing test, but stated that it was not unusual for 
conductive hearing loss due to middle ear difficulties to 
fluctuate, which could explain the improved results without 
the cessation of symptoms.  Moreover, an earlier 
communication from that same physician suggested that rapid 
changes of air pressure, such as those described by the 
Veteran during his February 2009 hearing, could have resulted 
in his current disability.  A VA examination in March 2007 
did not address the etiology of the left ear hearing loss.  

In sum, the evidence of record demonstrates in-service left 
ear noise and pressure exposure.  The Veteran has reported a 
continuity of symptomatology.  As hearing loss is capable of 
lay observation, such reported his constitutes competent 
evidence in support of the claim.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, the Veteran's credibility is not 
in question here.  Finally, the evidence also contains 
competent findings linking in-service noise and pressure 
exposure to the Veteran's current left ear hearing loss.  No 
other competent evidence refutes such findings.   Thus, 
resolving any doubt in the Veteran's favor, a grant of 
service connection is warranted with regard to left ear 
hearing loss.  Again, as the competent evidence does not 
demonstrate current right ear hearing loss rising to the 
level of a disability under 38 C.F.R. § 3.385, service 
connection for that portion of his claim is denied.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service Connection for Tinnitus

In addition to bilateral hearing loss, the Veteran claims to 
be suffering from bilateral tinnitus.  Specifically he claims 
that his tinnitus is a result of exposure to loud noises and 
also to rapid pressure changes during service. 

As stated above, the record reflects that the Veteran first 
reported intermittent symptoms of "popping and clicking" in 
December 1989.  Tinnitus-like symptoms were again noted in 
February, March and April 1990.  Following separation from 
active service, the Veteran reported ringing in his left in 
April 1991.  Post-service medical evidence indicates that the 
Veteran currently suffers from tinnitus, as confirmed by a 
September 2007 letter from Dr. E.W., the Veteran's private 
physician.

Based on the above, the evidence of record demonstrates in-
service treatment, and further demonstrates current diagnosis 
of tinnitus.  The remaining question for consideration, then, 
is whether there is a causal relationship between the two.

Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
Veteran's current tinnitus is causally related to active 
service.  Indeed, a VA examiner in March 2007 concluded that 
the current tinnitus was not causally related to active 
service.  Specifically, she found that the Veteran's tinnitus 
was inconsistent with the types of exposure to which the 
Veteran was subject during service.  As such, she found the 
Veteran's current tinnitus not to be causally related to 
service.  Because the opinion was offered after a review of 
the claims file, was provided following an objective 
evaluation, and was accompanied by a clear rationale, it is 
found to be highly probative.  Moreover, no other competent 
evidence refutes that opinion or otherwise attributes the 
current tinnitus to active service.

In considering the medical history as detailed above, and the 
Veteran's claims of constant symptomatology, the Board notes 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current perceived level of hearing. See Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation and thus his statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, the record indicates 
approximately six months during which the Veteran complained 
of tinnitus during active service and continued complaints 
roughly five months after discharge.  However the record 
fails to demonstrate ongoing complaints of tinnitus for more 
than 15 years following the initial post-service complaint.  
While sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
although competent, are not deemed to be credible.  
Therefore, the absence of documented treatment is found to be 
more probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements. 

In conclusion, service connection for bilateral tinnitus is 
not established, as the weight of the evidence is against a 
finding that any current disorder is causally related to 
active service or was manifest in the first post-service 
year.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
	

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hearing loss; to 
this extent, the claim is granted.

Service connection for left ear hearing loss granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Service connection for right ear hearing loss denied

Service connection for bilateral tinnitus is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


